DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The 35 U.S.C 112(a) rejection to claims 1-2, 4-6 and 8 regarding the sheath does not surround the distal end of the multi-lumen shaft are withdrawn in light of applicant amendment to claim 1 on 10/11/2022.
The 35 U.S.C 112(b) rejection to claims 1-2, 4-6 and 8 regarding the sheath extending distally from the manifold and the shaft, wherein the shaft also extends distally from the sheath are withdrawn in light of applicant amendment to claim 1.
Claim 1 objected to because of the following informalities:  Claim 1, line 16 recites, “wherein the second port in positioned distally…”.  It could be a typo and it should be “is positioned”.  Appropriate correction is required.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4-6 and 8 objected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2, 4-6 and 8 are only directed to the shaft, which there are many lumens in the shaft, and not the apparatus and thus do not require the additional elements of the apparatus, such as the manifold or sheath.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 16-17, recites, “wherein the second port in positioned distally from the first port and the third port is positioned proximally from the first port.”  It is unclear which ports the applicant is intended to claim, the fluid coupling port or the output port.
Claim 2 recites the limitation "the single expandable vessel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 recites the limitation " the single expandable vessel  in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the single expandable vessel " in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5 and 6 recite the limitation "The multi-lumen shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,840,066 to Matsuda et al. (Matsuda) in view of US 5,417,653 to Sahota et al. (Sahota) and US 2005/0272975 to McWeeney et al. (McWeeney).
Matsuda teaches:
Claim 1:  A manifold (7, Fig. 1) having a first fluid coupling port (9, Fig. 1), a second fluid coupling port (11, Fig. 1); a shaft (3, Fig. 1) having a first lumen (15, Fig. 2) connecting the first fluid coupling port (9) to a first output port (21, Fig. 2), a second lumen (17, Fig. 2) connecting the second fluid coupling port (11) to a second output port (23, Fig. 2), a guidewire port (13, Fig. 1) and a guidewire lumen (19, Fig. 2) for accepting a guide wire (27, Fig. 2), an expandable vessel (5, Fig. 2) coupled to the first output port (21).
Claim 2: The expandable vessel (5, Fig. 1) surrounds at least a distal portion of the multi-lumen shaft.
Claim 4:  The multi-lumen shaft (3, Fig. 2) is fused to the expandable vessel at one or more locations on a surface of the multi-lumen shaft.
Matsuda fails to teach:
A third fluid coupling port, a third lumen connecting the third fluid coupling port to a third output port.
A strain relief sheath extending over a portion of the shaft; 
Wherein the second port is positioned distally from the first port and the third port is positioned proximally from the first port.
Sahota teaches a similar multi-lumen shaft for use with a catheter (10, Fig. 1), wherein the catheter may be provided with at least one infusion port and lumen (Column 6, Lines 24-32), wherein said infusion port and lumen are configured to deliver a fluid to a location proximal to an expandable vessel (44, Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the shaft of the Matsuda reference include a third port which connects to a third lumen configured to deliver a third fluid to a location proximal to the expandable vessel as in the Sahota reference, given the Sahota reference teaches that a catheter may have more than one infusion conduit (given it teaches at least one) and it would be advantageous and desirable to deliver an infusate proximal and/or distal to an expandable member, and with the modified Matsuda in view of Sahota, a user is allow to deliver different fluids (Sahota; Column 3, Line 64 — Column 4, Line 5) at different positions relative to the expandable member.
McWeeney teaches a similar multi-lumen shaft (38, Fig. 3) having proximal region (42, Fig. 1) that being encased by sleeve (58, Fig. 3, the sleeve 58 encase the length of the elongated body 38, para. 0082) that may be used to vary the stiffness of the catheter or to provide torque transfer and/or other desirable catheter properties. In short, the sleeve may be used as one convenient method for securing a more flexible deflection section to the proximal section, para. 0083. McWeeney also teaches that the sleeve/sheath (58, Fig. 3) does not surround the distal end of the shaft (38, Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to employ the employ the sleeve taught by McWeeney into Matsuda in order to provide catheter with a method for securing a more flexible deflection section to the proximal section of the catheter.
Regarding the limitation “the second port is positioned distally from the first port and the third port is positioned proximally from the first port” in claim 1, Matsuda in view of Sahota and McWeeney teaches the claimed invention except for the positions of the first, second and third ports which the second port is positioned distally from the first port and the third port is positioned proximally from the first port.  It would have been an obvious that with the modification of Matsuda in view of Sahota and McWeeney the second port 23 of Matsuda is positioned distally from the first port 21 of Matsuda, and the third port 44 of Sahota which is proximal to the balloon would be proximal to the first port 21 of Matsuda.
Claim 8: The combination of the Matsuda, McWeeney and Sahota references as discussed above teaches the multi-lumen shaft of claim 1, wherein the first and third lumens are capable of delivering any fluid to locations proximal and distal from the single expandable vessel, including fluoroscopic contrast dye (functional limitation, the multi-lumen shaft as taught by the combination of Matsuda, McWeeney, and Sahota is capable of delivering fluid to locations as claimed).
Claim 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda in view of Sahota and McWeeney and further in view of US 2005/0065544 to Yamaguchi et al. (Yamaguchi).
Matsuda in view of Sahota and McWeeney teaches:
The apparatus of claim 1 (see rejection of claim 1 above).
Matsuda in view of Sahota and McWeeney fails to teach:
At least one weld zone for coupling the single expandable vessel to the multi-lumen shaft.
The at least one weld zone comprises a first weld zone at a first side of the expandable vessel and a second weld zone to a second side of the expandable vessel.
Yamaguchi teaches:
A first weld zone at a first side of the expandable vessel (2b’, Fig. 5) and a second weld zone to a second side of the expandable vessel (2b’, Fig. 5) (Fig. 5 reproduced with annotation below) (para. 0039).

    PNG
    media_image1.png
    374
    373
    media_image1.png
    Greyscale

Matsuda in view of Sahota and McWeeney teaches the current invention but fails to disclose the balloon is couple to the shaft by welding.  However, Yamaguchi teaches this limitation.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to couple the balloon to the shaft by using thermal fusion or thermoplastic welding as taught by Yamaguchi (para. 0039) as a known method for coupling which yield predictable result of coupling balloons to catheter shaft.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. The applicant argued in the Remarks in the First argument, that the examiner’s proposed combination does not disclose the specific arrangement of the three ports with the middle port servicing the balloon and all three ports coupled to the manifold for fluid delivery.  This is not persuasive.  As disclosed in the rejection paragraphs above, Matsuda itself disclose two ports, 21 and 23, Fig. 1, which 21 is within the balloon 5 to inflate the balloon, the 23 positioned distal to the balloon.  With the combination with Sahota, the infusing port, 44, Fig. 3 of Sahota is positioned proximal of the balloon 38, Fig. 3.  The combination would make the port 21 of Matsuda the middle port servicing the balloon as claimed coupled to the manifold for fluid delivery.
With regard to the Second argument, the applicant argued that the device in Matsuda cannot be modified because the device is intended for blood flow from one side of the balloon to the other side of the balloon and alter the device would  improperly change the principle of operation of the reference and render it unsuitable for its purposes.  This is not persuasive.  The modification is not to modify the side holes 29 of Matsuda and an open end 25 but to modify to have another fluid coupling port and lumen into Matsuda and one of ordinary skill in the art would be able to modify such port and lumen into Matsuda.  Therefore, such modification would not change the principle of operation of Matsuda.
With regards to the Third argument, the applicant argued that the combination with McWeeney is improper under KSR.  This is not persuasive.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the primary reference, Matsuda is missing a limitation of a strain relief sheath, which can be found in McWeeney.  As stated in the above rejection paragraphs, the sleeve 58 in McWeeney maybe used to vary stiffness or to provide torque transfer and other desirable properties.  Additionally, the sleeve may be used as one convenient method for securing a more flexible deflection section to the proximal section.  Further, while the applicant argued that the examiner’s motivation for combining is improper, however, the applicant fails to state whether or not the combination is configured to perform the function as stated in motivational statement above.  As such, the combination between Matsuda and McWeeney is proper.  
	With regard to the Fourth argument, the applicant argued that Sahota does not disclose a third port for providing fluid on an additional side of balloon.  Instead, Sahota discloses the use of an infusion port in addition to a balloon, which is nothing more than what is disclosed in the primary reference.  Sahota therefore does not provide the necessary motivation for the Examiner’s proposed rationale as the reference is merely duplicative of the balloon and infusion port 33 of Matsuda other than generally stating that any variety of additional ports or structures could be added. This is not persuasive.  The applicant mentioned infusion port 33.  It’s infusion port 23.  Further, the examiner’s position is that it would be advantageous and desirable to deliver an infusate proximal and/or distal to an expandable member, and with the modified Matsuda in view of Sahota, a user is allow to deliver different fluids at different positions, upstream or downstream, relative to the expandable member.  
	Finally, regard to the dependent claims about a double weld zone, the applicant stated that  the examiner incorrectly identified Yamaguchi as disclosing the double weld, more specifically, a double weld around a central port between two additional ports and pointed to element “2b”.  This is not persuasive.  This was a typo and it was supposed to be “2b’” for both weld zones which the examiner is clarifying in the reproduced figure 5 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771